           Case 1:21-cv-00704-LGS Document 11 Filed 04/12/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
JIMMY FANFAN,                                                 :
                                             Plaintiff,       :
                                                              :     21 Civ. 704 (LGS)
                           -against-                          :
                                                              :   ORDER OF SERVICE
DR. DANIEL KAUFMAN,                                           :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff is proceeding pro se and in forma pauperis (“IFP”) (Dkt. No. 4).

        WHEREAS, the United States Attorney for the Southern District of New York provided

the following address for Dr. Daniel Kaufman:

                                              Dr. Daniel Kaufman, MD
                                              Discreet Plastic Surgery
                                                1599 East 15th Street
                                               Brooklyn, NY 11230.

Dkt. No. 8.

        WHEREAS, because Plaintiff has been granted permission to proceed IFP, he is entitled

to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d

119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue

and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“the court may order that

service be made by a United States marshal or deputy marshal or by a person specially appointed

by the court.”). Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires

that the summons and complaint be served within ninety days of the date the complaint is filed,

Plaintiff is proceeding IFP and could not have served the summons and complaint until the Court

reviewed the complaint and ordered that a summons be issued. The Court therefore extends the

time to serve until ninety days after the date the summons is issued. If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,
          Case 1:21-cv-00704-LGS Document 11 Filed 04/12/21 Page 2 of 2


682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshal’s failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendant Dr. Daniel Kaufman through the U.S.

Marshals Service, the Clerk of Court is respectfully directed (1) to complete a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for Dr. Kaufman, whose address is:

                                          Discreet Plastic Surgery;
                                           1599 East 15th Street;
                                           Brooklyn, NY 11230.

The Clerk of Court is further instructed to (1) issue a summons and deliver to the U.S. Marshals

Service all documents necessary to effect service on Dr. Kaufman, and (2) to mail a copy of this

Order to Plaintiff at the following address:

                                              Jimmy FanFan
                                            Reg. No. 90863-053
                                             M.C.C. New York
                                              150 Park Row
                                            New York, NY 1007,

and note service on the docket.


Dated: April 12, 2021
       New York, New York




                                                   2
